t c memo united_states tax_court bemidji distributing co inc petitioner v commissioner of internal revenue respondent cortland f langdon and jean m langdon petitioners v commissioner of internal revenue respondent docket nos filed date garry a pearson and jon j jensen for petitioners blaine c holiday for respondent memorandum findings_of_fact and opinion parr judge in separate notices of deficiency ’ respondent determined deficiencies in petitioners' income taxes as follows ‘these cases have been consolidated for purposes of trial briefing and opinion -- - petitioner docket no year deficiency bemidji distributing co bdc dollar_figure cortland f and jean m big_number langdon the langdons the deficiencies stem from the sale of the assets of bdc an ongoing wholesale beer distributor to bravo beverage ltd bravo for dollar_figure bravo required that the purchase agreement between it bdc and petitioner cortland f langdon mr langdon bdc's president and sole shareholder allocate dollar_figure million of the purchase_price to two agreements with mr langdon dollar_figure to a 2-year consulting agreement and dollar_figure million to a 5-year covenant_not_to_compete nothing was allocated to certain intangible assets including goodwill going_concern_value or exclusive distribution rights with two major brewing companies after concessions ’ the issues for decision are whether all or part of bravo's payment to mr langdon for the covenant_not_to_compete was a disguised payment for intangibles taxable to bdc and a nondeductible dividend to mr langdon and whether a portion of bdc's payment of sales expenses was a nondeductible constructive_dividend to mr langdon paid to obtain the covenant_not_to_compete and the consulting agreement respondent concedes that the parties to the sale and exchange properly allocated dollar_figure to the 2-year consulting agreement between bravo and mr langdon - - all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference bdc is a minnesota corporation whose primary place of business was in bemidji minnesota when it filed its petition in these cases when they filed their petition the langdons resided in bemidji minnesota a bdc and the wholesale beer and beverage distribution business in mr langdon's father founded bdc bdc grew to be the largest wholesale beer distributor in northern minnesota enjoying an estimated percent of the wholesale beer sales in its geographic market by mr langdon became part owner of bdc in and began full- time employment with the company in he operated the business for years until he sold it to bravo since its founding bdc maintained its business offices and warehouse in bemidji the county seat of beltrami county it had customers in seven counties in northern minnesota including all of beltrami clearwater and hubbard counties and parts of cass itasca koochiching and polk counties of it sec_242 customers - that year were on-premises retail outlets ie bars and restaurants and were off-premises retail outlets mr langdon had lived in bemidji all his life and had made it a point to know all the tavern and restaurant operators in town some customers had been personal friends for as long as years but there was a large turnover of others because many were tavern owners or operators who tended to turn over their businesses in bdc served a geographic market with approximately big_number permanent residents of those about big_number lived within miles of bemidji the only city of significant size within a 100-mile radius in addition a large number of part-time summer residents tourists and others visit the area each year there are around resorts in the region around bemidji with large tracts of federal state and privately owned forests as well as lakes and rivers itasca state park i sec_32 miles southwest of bemidji during wholesale beer distributors in that market sold about big_number cases of beer of that bdc sold big_number cases of beer on the basis of ounce equivalents bdc held exclusive distribution rights from miller brewing co stroh's brewing co minnesota brewing co leinenkugel brewing co and martlet importing co in all of beltrami clearwater and hubbard counties and in parts of cass itasca koochiching and polk counties the only large breweries with which it did not have - - distribution agreements were anheuser busch budweiser pabst and coors during its tax years ended date and date bdc generated dollar_figure and dollar_figure net after-tax_income respectively net_income before taxes was dollar_figure in and dollar_figure in simple cashflow before depreciation amortization interest and principal payments on debt and taxes with certain adjustments for optional or one-time expenses was dollar_figure for and dollar_figure for the company had employees and owned all its operating_assets including its delivery trucks and office and warehouse space in each of the years and the company paid mr langdon dollar_figure in wages b sale of bdc's assets by early mr langdon began to consider the possibility of selling bdc's business at that time mr langdon and his wife respectively were approximately years old and years old nevertheless he was ambivalent about selling he and his wife were in good health and mr langdon worked every day actively managing every aspect of the business he had expanded the business throughout the 1980's and continued to do so up until the time of sale for instance in mr langdon added ‘these figures are included in the accountants' statement furnished with the offering -- - matilda bay wine coolers to his list of products in he obtained permission to purchase the distribution rights to coors beer after negotiations with coors however mr langdon withdrew because he viewed coors' sales quotas as impossible to achieve in his region the minutes of the date annual directors' meeting state that bemidji distributing company will persue sic other brand acquisitions the minutes also reflect other plans for expansion the president also advised that an addition to the warehouse will be necessary in the immediate future because of the increasing number of brands and packages introduced by brewery suppliers and the fact that the storage area for company owned vehicles has been beyond capacity for a number of years the demand by miller for a 45-day inventory from spring through summer also presents a storage space problem at the time of the sale the anheuser busch the largest brewery in the nation distributorship and skaar distributing skaar who sold pabst were bdc's competitors the owner of skaar had died and his son sent out feelers to see whether mr langdon wanted to buy it however mr langdon had no sons and did not want to pass on the business to his two daughters more importantly he also dreaded having to renegotiate a teamsters' contract that was set to expire in date because past negotiations had been bitter no other distributor north of the twin cities had a union contract - around date mr langdon contacted pohle partners inc pohle partners a company that specialized in appraising and brokering the sale of wholesale beer distribution businesses throughout the united_states to discuss a possible sale of bdc ’ in mid mr langdon agreed to have pohle partners appraise bdc's business and to preliminarily market it to potential purchasers he made it clear that he had made no firm decision to sell and pohle partners so stated in the offering package it was understood that bdc and mr langdon would have to approve the terms of any offer no fee would be owed to pohle partners unless a sale was consummated and bdc and mr langdon were paid however if the company were sold pohle partners would receive a specified percentage of the total purchase_price for purposes of determining this fee the total purchase_price pohle partners was well known throughout the wholesale beer industry and enjoyed an excellent reputation as a broker since about it had brokered hundreds of sales of wholesale beer businesses mr langdon was acquainted with paul l pohle and robert w pohle the two principals of pohle partners paul pohle had previously owned and operated a wholesale beer distribution business in the minneapolis-st paul area --- - would include any amount the purchaser paid for mr langdon's covenant_not_to_compete and or consulting agreement pohle partners subsequently appraised bdc at almost dollar_figure million minutes of the annual meeting of bdc's board_of directors on date reflect the following the president mr langdon reported that pohle partners have approximately ten firms interested in acquiring bemidji distributing company an appraisal of the sale value of bemidji distributing company has been made by pohle partners and it is in the neighborhood of two million dollars the president feels that an offer to prospective buyers of the amount of the appraisal is satisfactory and has accepted the figure an information package was prepared by pohle partners for potential purchasers with respect to the nature of business and franchise and territorial protections the package states thi sec_1s an opportunity to acquire a prosperous beer distribution business in a broadly based progressive market with the brands of the second largest national brewer miller brewing company which together with products of other suppliers provides excellent brand diversification -in its letter dated date to mr langdon pohle partners enclosed the following fee schedule purchase_price over but not over fee big_number big_number dollar_figure plu sec_4 percent of excess over dollar_figure big_number big_number dollar_figure plu sec_3 percent of excess over dollar_figure franchise and territory protection bdc has agreements with its suppliers providing certain rights to the wholesaler in its relationship with the supplier and granting exclusive territories which is supported by a strong state beer franchise law regarding the nature of sale price and terms the package states viii nature of sale price and terms assets purchased from bdc and owner individually nature of sale sale of certain corporate assets which are within the general categories set forth below and a covenant_not_to_compete and a consulting agreement from the owner individually price asset price accounts_receivable dollar_figure inventories big_number equipment big_number warehouse and land big_number intangibles big_number total big_number notes these are estimates actual amounts will be determined at closing with inventory priced at current laid-in-costs ée current supplier prices and freight charges and taxes as these assets will likely change in the normal course of business the purchase_price will change accordingly intangibles amount to be allocated among company intangible assets customer lists franchise rights goodwill etc and agreements with owner terms---cash -- - on june and bdc mr langdon and bravo executed a purchase agreement to sell all bdc's assets for dollar_figure the purchase agreement included the separate consulting agreement and covenant_not_to_compete signed by mr langdon and bravo the principals of bravo were from hobbs new mexico they had never lived in minnesota and had no experience either in bemidji or as beer distributors in negotiations with pohle partners they insisted on both a consulting contract and a strong enforceable covenant_not_to_compete as conditions of the sale the purchase agreement allocated dollar_figure to bdc's tangible operating_assets and accounts_receivable dollar_figure to a 2-year consulting agreement and dollar_figure million to a 5-year covenant_not_to_compete between mr langdon and bravo nothing was allocated to any of bdc's intangible assets such as goodwill going_concern_value and exclusive distribution rights the purchase agreement stated d seller's intangible_property no additional consideration shall be due from buyer to seller for seller's intangible_property such assets to be transferred from seller to buyer in consideration of the benefits to be derived by seller under the remaining provisions of this agreement mr langdon did not negotiate with bravo over the allocations he knew that bravo's offer to purchase was contingent upon the execution of a covenant_not_to_compete and accepted bravo's proposal that full value for the intangibles be allocated to the consulting agreement and the covenant the sale of the business under the june and purchase agreement closed on or about date bdc incurred and deducted dollar_figure for expenses of the sale transaction c notices of deficiency in the notice_of_deficiency issued to bdc respondent determined among other things that bdc failed to report dollar_figure million of income received from bravo alternatively if the allocations should be upheld respondent determined that the selling_expenses incurred by bdc were improperly allocated and these expenses attributable to the consulting agreement and covenant dollar_figure percent are a constructive_dividend to mr langdon and not deductible by bdc the notice_of_deficiency issued to the langdons was consistent determining that dollar_figure percent of selling_expenses is a constructive_dividend to mr langdon shortly before the trial in the instant cases respondent conceded that mr langdon's consulting agreement with bravo had a value of dollar_figure at trial and on brief respondent conceded that the covenant had a value of dollar_figure ‘the langdons reported and paid personal income_tax on the dollar_figure million in keeping with the purchase agreement allocation - - opinion issue l fair_market_value of the covenant_not_to_compete entered into by mr langdon and bravo the amounts of any_tax deficiencies of the parties herein turn on the value of the covenant_not_to_compete that is so because as to bdc the amount properly allocated to intangibles in excess of basis is taxable as capital_gain when it is distributed to the shareholder mr langdon it is treated as a nondeductible dividend and taxed again to him see sec_61 c on the other hand the amount allocated to the covenant will be taxed to the shareholder as ordinary_income but such amount will escape tax at the corporate level thus it is only taxed once not twice the same applies to the consulting agreement in other words the consulting agreement and covenant even though part of a total package are treated as separate agreements between the buyer and shareholder and the selling company 1s not taxed thereon the buyer's interests are not adverse it can ratably deduct the cost of the covenant_not_to_compete over the life of the covenant---in this case years see sec_1_167_a_-3 income_tax regs so once again the more that is allocated to the covenant the greater the tax_benefit to all parties ’ ‘bravo the buyer was not before the court allocation rules are governed by sec_1060 which generally mandates the use of the residual_method of purchase_price allocation as set forth in sec_338 and the accompanying regulations sec_1_1060-1t a temporary income_tax regs fed reg date however as amended by the omnibus budget reconciliation act of obra publaw_101_508 sec a 104_stat_1388 sec_1060 further provides if in connection with an applicable_asset_acquisition the transferee and transferor agree in writing as to the allocation of any consideration or as to the fair_market_value of any of the assets such agreement shall be binding on both the transferee and transferor unless the secretary determines that such allocation or fair_market_value is not appropriate this amendment is generally effective for acquisitions made after date and applies to these cases obra sec d stat the legislative_history concerning the above amendment to sec_1060 among other things provides in pertinent part the committee does not intend to restrict in any way the ability of the irs to challenge the taxpayers' allocation to any asset or to challenge the taxpayers' determination of the fair_market_value of any asset by any appropriate method particularly where there is a lack of adverse tax interests between the parties h rept pincite as we have observed there are no adverse tax interests between the parties here we strictly scrutinize an allocation if it does not have adverse tax consequences for the parties adverse tax interests deter allocations which lack economic reality 636_f2d_1139 6th cir affg per curiam tcmemo_1978_496 see also lorvic holdings inc v commissioner tcmemo_1998_281 and cases cited therein in 74_tc_441 we noted that where the commissioner challenges a contractual allocation as in the cases at hand two tests are applied by the courts in buffalo tool die manufacturing co we stated those tests are whether a the contractual allocation has some independent basis in fact or some arguable relationship with business reality such that reasonable persons genuinely concerned with their economic future might bargain for such agreement in which event the allocation will generally be upheld schulz v commissioner f 2d pincite or b the allocation by the buyer and the seller of a lump-sum purchase_price is unrealistic which neither the respondent nor this court is bound to accept rodman v commissioner 542_f2d_845 2d cir affg on sprior to repeal of the preferential tax_rate for capital_gain in the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 the grantor of a covenant_not_to_compete had an incentive to minimize the amount_paid for such a covenant because payments received in exchange therefor constituted ordinary_income to the grantor while the amount_realized from the sale of other business_assets might qualify for the preferential tax_rate applied to net_capital_gain see 294_f2d_52 9th cir affg 34_tc_235 -- - this issue a memorandum opinion of this court 44_tc_335 af365_f2d_34 7th cir in determining which test to apply herein we first look to the circumstances under which the allocation was agreed to id pincite although respondent originally argued that neither the consulting agreement nor the covenant had economic reality respondent now concedes that the consulting agreement was worth the dollar_figure allotted to it and that the covenant has economic reality to the extent of dollar_figure our task then is to establish the value of the covenant relevant factors courts have spelled out the relevant circumstances that must be considered in evaluating a covenant_not_to_compete these include a the seller's e covenantor's ability to compete b the seller's intent to compete c the seller's economic resources d the potential damage to the buyer posed by the seller's competition e the seller's business expertise in the industry f the seller's contacts and relationships with customers suppliers and others in the business g the buyer's interest in eliminating competition h the duration and geographic scope of the covenant and the seller's intention to remain in the same geographic area lorvic holdings inc v commissioner supra and cases cited therein see also thompson v commissioner tcmemo_1997_287 -- - petitioners rely on these factors to sustain the allocation they did not offer an expert witness respondent did not discuss these factors at trial or on brief relying instead on the testimony of an expert witness nhoth chouravong to establish the value neither party offered any evidence as to the value of the other intangibles we first apply the enumerated factors to the facts of these cases and then turn to mr chouravong's report all the factors with the possible exception of one favor a substantial allocation to the covenant a the seller's ability to compete mr langdon certainly had the ability to compete neither his health nor his age was an impediment and he was working at full throttle continuing to expand the business when it was sold respondent argues that because of existing exclusive distributorships the only avenues open for petitioner were to start from scratch with specialty beers but that is not correct mr langdon could have purchased skaar which was a business in place representing pabst or he could have gone to work for the budweiser wholesaler b the seller's intent to compete at the time of the sale mr langdon did not intend to compete he believed it would be unethical to do so especially during the years of his consulting contract however he could have changed his mind moreover the existence of a consulting contract does not negate the need for a covenant the purchaser could abrogate the contract for instance or be terminated for cause see 79_tc_72 holding that an employment contract of a covenantor for the duration of the covenant_not_to_compete is entitled to some weight but is not determinative mr langdon's primary reason for selling was not to retire but to avoid negotiating with the union once again since no other distributor in his region was unionized that factor would not have prevented him from reentering the business therefore the factor of the seller's intention to compete may slightly favor respondent but only slightly c the seller's economic resources after the sale mr langdon had ample economic resources to either start from scratch or buy an existing business d potential damage to the buyer if mr langdon had competed with bravo he could have greatly harmed the company because of his long personal friendships with customers they certainly would have redirected a portion of their business to him however because of the limited brand names available from skaar or budweiser it is probable that bdc's customers would have continued to purchase from bravo as well mr langdon might also have been able to attract some of his former employees - - thereby weakening bravo using the record and our best judgment we find that bravo would have lost about one-third of its business from loss of sales and efficiency due to lost personnel if mr langdon had reentered the market e the seller's business expertise in the industry mr langdon had years of experience with every phase of the beer distribution business and had built bdc to be the leading distributor in the region his expertise cannot be doubted f the seller's relationships with customers suppliers and others in the business mr langdon had cultivated business and personal relationships with his customers and suppliers over many years it is reasonable to assume they would have been loyal to him g the buyer's interest in eliminating competition bravo's need and desire to eliminate competition from mr langdon were clear from the beginning of negotiations indeed the sale was contingent on a strong covenant_not_to_compete as noted above there were good reasons for this bravo might not have survived if mr langdon had gone into competition with it _h the duration and geographic scope of the covenant five years was a reasonable length of time to extend the covenant mr langdon would have been years old by the time it expired and not likely to reenter the market after a 5-year hiatus the geographic scope of the covenant was also reasonable being apparently limited to the places where bdc already had customers the seller's intention to remain in the same geographic area mr langdon had lived in bemidji all his life and intended to remain there he was still living there at time of trial respondent's expert respondent submitted the expert witness report and testimony of nhoth chouravong to establish the value of mr langdon's covenant_not_to_compete expert testimony may help the court understand an area requiring specialized training knowledge or judgment 93_tc_529 we may be selective in deciding what part of an expert's testimony we accept 304_us_282 538_f2d_927 2d cir affg tcmemo_1974_285 86_tc_547 mr chouravong is employed as a general and industrial engineer with the irs and has valued closely held businesses and various types of tangible real and personal and intangible_property he has a b s degree in industrial engineering and an m b a with a major in finance however only percent of mr chouravong's actual job duties involves doing valuations he is not certified by any professional organization he has never valued a beer - - distributorship although he has valued three covenants not to compete in other businesses over the past years he did not interview mr langdon nor anyone associated with the business mr chouravong opined that the fair_market_value of the covenant was dollar_figure based upon a number of assumptions of dubious validity he assumed for instance a growth in the business of percent per year based on the average growth rate from through we cannot verify this figure since he does not identify the source of this information and no documents demonstrating this were attached to the report or are otherwise in the record we do know however that for the most recent and relevant fiscal years those ending date and date the rate of growth was dollar_figure percent from dollar_figure to dollar_figure mr chouvarong then piled discounts upon discounts beginning with a potential net_income of dollar_figure he seems to have assumed a potential percent loss of business if mr langdon were to compete he then halved this on the ground that mr langdon would need months of startup time an assumption that would not apply under either of the most likely scenarios buying an existing distributorship or going to work for one further mr chouravong assumed only a percent likelihood that mr langdon would actually compete in the first year with decreasing percentages in subsegquent years on the other hand --- - if mr langdon had begun to compete in year one it seems to us equally reasonable to increase the amount of loss that bravo would have experienced in the out years see buckley v commissioner tcmemo_1994_470 mr chouravong's assumption that mr langdon would not compete was based upon four additional assumptions two are not supported at all by the record and the others are on shaky ground that mr langdon would not compete because he wanted to be free of the union however none of the other distributorships were unionized so this was clearly not a deterrent that mr langdon would have to work with only microbreweries which was not true that the consulting agreement would be a deterrent we agree that it would have some effect but for reasons stated above it is not determinative that mr langdon’s age time in business and personal reasons would deter him although one might suppose that a year-old person would want to retire mr langdon did not cite that as a consideration in his testimony which we found to be credible it is equally reasonable to believe that mr langdon's lengthy time in business might cause him to want to continue since he was obviously continuing to build and enjoy the business at time of sale the other personal reasons presumably refers to the lack of a male heir mr langdon did not name that as a reason and in any event it would not deter him from going to work for -- - another distributor or from taking over a business that his daughters could sell at his death in short we are persuaded that the likelihood and certainly the ability of mr langdon's reentering the business should not be discounted mr chouravong also applied an additional 2-percent discount on the basis of various cumulative risk factors we cannot discern a risk factor in a covenant_not_to_compete other than that the covenant will be violated however the covenant provided for remedies in the case of breach including injunctive relief and money damages the entire value of the covenant was paid up front a covenant is not like an investment on which a return is earned over time the only return bargained for is the grantor's forbearance if mr langdon died before the years expired he would still be unable to compete a discount for risk thus also seems inappropriate it may be that mr chouravong was attempting to derive the present_value of bdc's operating profits for the life of the covenant as an outer limit to the value of the covenant see buckley v commissioner supra if so however he has failed to persuade us of an appropriate discount rate and we decline to invent one out of whole cloth on the other hand we agree with respondent that the allocation of dollar_figure million by the purchase agreement to the covenant was not the result of arm's-length bargaining and - - bdc mr langdon and bravo in agreeing to this allocation did not have competing tax interests mr langdon through pohle partners was well aware of the potential tax advantages to both buyer and seller of allocating the entire dollar_figure million to the covenant ’ we also agree that it was unreasonable to have allocated nothing to goodwill and going-concern value including the value of the distributorships in its appraisal of bdc's business pohle partners concluded that the intangible assets its customer lists franchise rights goodwill etc together with the consulting agreement and covenant were worth a combined dollar_figure million the record reflects that the intangible assets had substantial value neither party presented evidence as to the value of the intangibles the fact that the goodwill or the value of the company as a going concern was not mentioned in the contract of pohle partners provided to mr langdon a article entitled acquisition in today's beer world in that article after mentioning the tra changes discussed supra note the pohles discuss the use of allocations to covenants not to compete to alleviate potentially in part the effect of those tax law changes where the wholesale beer business of a closely held regular c_corporation is being sold the article notes that these covenants will typically be with the individual shareholders who own the corporation selling the business and further states in an asset sale there is not a tax affect within the selling corporation because the contracts are with the individuals again the purchaser is satisfied because of the deductability over the life of the covenant of the payments made -- - purchase is not controlling 272_f2d_45 6th cir affg tcmemo_1958_9 78_tc_742 goodwill exists where there is an expectancy of both continuing excess earning capacity and also of competitive advantage or continued patronage 65_tc_847 more succinctly it has been described as the probability that ‘old customers will resort to the old place ' 79_tc_730 36_tc_1128 see also 56_tc_636 the indicia of goodwill are numerous and include practically every imaginable trait that has a positive bearing on earnings 80_tc_1 affd without published opinion 744_f2d_95 11th cir there frequently is an overlap between the goodwill and going- concern value of a business id pincite going-concern value has been defined as the additional element of value which attaches to property by reason of its existence as an integral part of a going concern and that such value is manifested by the ability of the acquired_business to continue generating sales without interruption during and after acquisition id pincite concord control inc v commissioner supra pincite 68_tc_563 in the instant cases bravo acquired an established and profitable wholesale beer and beverage distribution business with a workforce in place the buyer had no startup expenses in - - addition to acquiring all the real_estate and tangible_personal_property that bdc used in that business bravo acquired bdc's customer lists and exclusive brand and distribution rights in the market area the business served we find that substantial goodwill and going-concern value was transferred by bdc petitioners cite cases upholding large allocations to covenants these cases all predate the tra and thus unlike here involved parties with competing tax interests see 108_tc_25 cases upholding the contracting parties' allocation of a specific amount to a covenant_not_to_compete are premised upon the assumption that the competing tax interests of the parties will ensure that the allocation is the result of arm's-length bargaining where that assumption 1s unwarranted there is no reason to be bound to the allocation in the contract buffalo tool die manufacturing co v commissioner t c pincite see also h rept pincite the cases on which petitioners rely are innapposite we reject respondent's proposed valuation of dollar_figure as unrealistically low and built upon faulty assumptions petitioners who did not offer an expert have calculated based upon different discount rates and assumptions that the covenant is worth dollar_figure this is totally unrealistic inasmuch as it exceeds the entire purchase_price of the business we therefore - - will use our best judgment based upon the record sketchy as it may be an allocation to a covenant_not_to_compete lacks economic reality where there is no showing that the seller would experience a loss comparable to the amount supposedly paid for the covenant such that it would bargain for substitute compensation in that amount or that the buyer would lose such an amount were the seller to compete against it buckley v commissioner tcmemo_1994_470 citing 608_f2d_485 income projected to be earned over the next years without discounts or increases or taking into account optional or one- time items is dollar_figure dollar_figure x this is perhaps the maximum amount bravo could lose if mr langdon competed and drove it completely out of business mr langdon's potential loss of income of course is considerably more dollar_figure plus his dollar_figure salary per annum for years minus the dollar_figure consulting contract or dollar_figure if he took all the corporate earnings as dividends both scenarios are highly unlikely we believe that if he competed mr langdon would not take away more than one-third of bdc's business because he would be unable to sell his former products and bdc would retain some customers through their brand loyalty we are also mindful that while bravo might not survive without the covenant_not_to_compete neither would it survive without employees distributors or customers therefore we find that the covenant_not_to_compete has a fair_market_value of -- p7 - dollar_figure and that the remaining dollar_figure of the dollar_figure million in issue represents the other intangibles constructive_dividend a constructive_dividend occurs where a corporation has conferred an economic benefit on the shareholder in order to distribute available earnings_and_profits without expectation of repayment see 89_tc_1280 we hold that the additional dollar_figure properly allocable to intangibles was nondeductible capital_gain income to bdc that was then distributed to mr langdon as ordinary dividend income ’ issue constructive_dividend received by mr langdon from bdc for expenses paid to obtain the consulting agreement and the covenant_not_to_compete bdc incurred and deducted dollar_figure for expenses of the sale of its assets in the notices of deficiency respondent determined that dollar_figure of the selling_expenses was allocable to mr langdon's consulting agreement and covenant and thus taxable to him as a constructive_dividend not deductible by bdc on brief respondent acknowledges that bdc is entitled to deduct those selling_expenses that are not allocable to mr langdon's consulting agreement and covenant and agrees that only the pro_rata portion of the expenses allocable to the consulting neither party argued that bdc did not have sufficient earnings_and_profits for dividend treatment - - agreement and covenant should be treated as a constructive_dividend to mr langdon in determining whether an expenditure by a corporation represents a constructive_dividend to the shareholder it is also necessary to decide whether the expenditure primarily benefited the shareholder personally rather than furthered the interest of the corporation 958_f2d_684 6th cir affg on this issue tcmemo_1987_549 621_f2d_731 5th cir see also 577_f2d_1206 5th cir 115_tc_172 where the expenses are those of the shareholder the showing a corporation must make to deduct those expenses is a strong one to avoid constructive_dividend treatment the taxpayer must show that the corporation primarily benefited from the payment of the shareholder's expenses hood v commissioner supra pincite in the instant cases bdc did not require mr langdon to pay his pro_rata share of the transaction's selling_expenses mr langdon received dollar_figure for his consulting agreement and dollar_figure for the covenant or a total of dollar_figure of the dollar_figure total purchase_price petitioners have not addressed this issue either at trial or on brief we thus deem the issue waived we hold that bdc's payment of the selling_expenses allocable to mr langdon's consulting agreement and covenant - - primarily benefited him and not bdc accordingly the pro_rata share of the selling_expenses attributable to mr langdon and paid_by bdc is a constructive_dividend taxable to him and nondeductible by bdc to reflect respondent's concessions and the foregoing decisions will be entered under rule
